                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION



 COLUMBIA FALLS ALUMINUM                          CV 18-131-M-DWM
 COMPANY,LLC,

             Plaintiff,
                                                         ORDER
       vs.

 ATLANTIC RICFIFIELD COMPANY,

             Defendant.



      An updated exhibit list having been filed,(see Doc. 132),

IT IS ORDERED that the following exhibits are admitted without objection:

1                122A              329              719-722         1037
2                122B              331-385          724-733         1038
4-12             123               387^80           739             1040
14-23            124               482              814             1041
26               125A              483              815             1063-1065
27               125B              485-509          818-845         1068-1096
29^0             126               511-513          849-852         1098
42^8             128               516-543          854             1108
50-69            129               545-578          855             1109
71-80            131               580              857-859         1111-1135
84               132               582-587          861             1137
86               134-141           589              864             1139-1148
88-90            143               590              1001-1008       1173-1175
98               200-207           592              1010            1177-1213
99               209-238           594-700          1017            1215-1242
102              240-277           702-704          1019            1244-1257
106              279-313           706-712          1027-1030       1259-1271
112              315               716              1032
118-121          317-327           717              1033
                                        1
             /
DATED this   day of June, 2021.




                          Donald W.           District Judge
                          United States DisVict Court




                                    ■v




                             2
